Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


Russell Little, Appellant                                 Appeal from the 102nd District Court of
                                                          Bowie County, Texas (Tr. Ct. No.
No. 06-19-00270-CR            v.                          19F0597-102).      Memorandum Opinion
                                                          delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                              Burgess and Justice Stevens participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Russell Little, pay all costs incurred by reason of this
appeal.



                                                          RENDERED NOVEMBER 18, 2020
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk